UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF LOUISIANA

LIBERTY MUTUAL INSURANCE
COMPANY,

CIVIL ACTION NO. 19-09845
Plaintiff,
SECTION “D” - 5
Vv.
JUDGE WENDY B. VITTER
DANIEL JOSEPH BOULLION; MARY
PATSY SOILEAU COURVILLE; MAVIS
TODD COURVILLE; MICHAEL WADE
COURVILLE; JOSEPH ERIC COURVILLE;
AMANDA GRANIER STEIB; DWANE J.
STEIB; DONAVON J. STEIB; ISRAEL J.
STEIB; and KEVIN M. NEYREY, solely in
his capacity as Trustee of the Reilly-Benton
Asbestos Bodily Injury Claim Trust,

MAGISTRATE MICHAEL B. NORTH

Defendants.
dhe fee fe 3 fe ee ok ok oe ok ae a oe ao ok oi ko oo ook de ok a

* * * © &€ *& & € KF He HH F HE HF KH KF KF OH OF

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS COMPLAINT
FOR FAILURE TO STATE A CLAIM PURSUANT TO

FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) and 12(b)(6)
PUBLIC REDACTED VERSION!

NOW INTO COURT, through undersigned counsel, comes Kevin Neyrey (“Neyrey” or
the “Trustee”’), solely in his capacity as Trustee of the Reilly-Benton Asbestos Bodily Injury Claim

Trust (the “Trust”), and files this Memorandum in Support of his Motion to Dismiss Complaint for

 

Failure to State a Claim Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

BACKGROUND

 

1 In accordance with the Court's Order (Rec. Doc. 43) the Trustee is filing "into the record this redacted version of
the Motion to Dismiss and exhibits, redacting any confidential information. The Court will place an unredacted
version of the Motion to Dismiss Under Seal."
To implement

more fully described in

Liberty Mutual’s unredacted Complaint and attached as Exhibit B to the unredacted Complaint,

[ECF Doc. 4],

 

:
=
N
BE. iverty Mutual has not alleged (nor has any basis to allege) any willful misconduct on

On or about October 25, 2017, Reilly-Benton filed a voluntary petition for bankruptcy
relief under chapter 7 of title 11 of the United States Code. Asbestos-related claimants could no
longer assert their claims directly against Reilly-Benton; therefore, apparently some of those
claimants (the “Direct Action Plaintiffs”) initiated direct actions in Orleans Parish District Court
against Liberty Mutual, Reilly-Benton’s purported liability insurer. See Compl. § 34-37.

On February 8, 2019, Liberty Mutual, though counsel, requested the Trustee to reimburse

it for defense and monitoring fees and costs associated with those direct-action lawsuits filed by

 

we

All Defendants to this Action with the exception of Neyrey are Direct Action Plaintiffs.

3
the Direct Action Plaintiffs. See Compl., | 49; Letter from Robert A. Kole to Kevin M. Neyrey,
Trustee for the Reilly-Benton Asbestos Bodily Injury Claim Trust, Feb. 8, 2019 (attached hereto
as Exhibit B). On February 15, 2019, undersigned counsel for the Trustee responded on behalf of
the Trustee, informing Liberty Mutual that the Trust Funds “were exhausted in 2017,” that “there
were no further trust funds remaining to pay defense costs or claims,” and that “the Trustee has
been winding down the trust and paying the administrative fees associated therewith.” See Letter
from Ashley L. Belleau to Robert A. Kole, Feb. 15, 2019 (attached hereto as Exhibit C); see also
Compl., { 50.

On May 7, 2019, Liberty Mutual filed its Complaint against certain Direct Action Plaintiffs
as well as against Neyrey “solely in his capacity as Trustee of the Trust.” Compl. 410. As to
Neyrey, Liberty Mutual seeks “reimbursement from the Trust pursuant to the Trust agreement of
any fees and costs that Liberty Mutual has incurred in connection with claims of the Direct Action
Plaintiffs, as well as a declaration that the Trust is obligated to reimburse Liberty Mutual for any
additional fees and costs incurred in the future.” Compl., 95. In its Complaint, Liberty Mutual
asserts a breach-of-contract claim against Neyrey as the Trustee, alleging that

a dispute exists between Liberty Mutual and the Trustee with respect to: (a)

whether the Trust has sufficient funds to reimburse Liberty Mutual for the costs of

its defense and monitoring of the Direct Actions; and (b) if not, whether all of the

payments previously made by the Trustee were made in accordance with the terms

of the Trust Agreement. Liberty Mutual seeks to enforce its rights to reimbursement

under the Trust Agreement for costs already incurred. Liberty Mutual also seeks a

declaration by the Court affirming the Trust’s obligations to reimburse Liberty

Mutual for its defense costs going forward.

Compl., 751.

Counts 2 and 3 of the Complaint seek a finding that Neyrey breached the Trust Agreement

by declining to pay Liberty Mutual’s defense costs incurred to date in defending the lawsuits filed
against it by the Direct Action Plaintiffs, as well as an award of those defense costs by the Trust.
See Compl., Jf 65-79.*

For the following reasons, Liberty Mutual has not and cannot state a claim against Neyrey,
as Trustee of the Trust, because Neyrey cannot be held liable to Liberty Mutual under any
circumstances EE crefore, all claims alleged by Liberty
Mutual against Neyrey in his capacity as Trustee of the Trust, must be dismissed with prejudice.
Additional y, aaa
a

Alternatively, should this Court find that Neyrey could be held liable to Liberty Mutual, all
claims alleged by Liberty Mutual against Neyrey in his capacity as Trustee of the Trust should be

dismissed pursuant to Rule 12(b)(1) for lack of this Court’s subject-matter jurisdiction, as the plain

LAW AND ARGUMENT
I. Standards of Review

A. Motions Filed Pursuant to Rule 12(b)(6)

 

Count | of the Complaint seeks a declaration judgment declaring that

(1) Liberty Mutual has no insurance obligations with respect to Reilly-Benton’s asbestos-
related liability, including, but not limited to, the Steib Action, the Courville Action, and
the Bouillion Action; and/or (2) to the extent that Liberty Mutual had any insurance
obligations with respect to Reilly-Benton’s asbestos-related liability, including, but not
limited to, the Steib Action, the Courville Action, and the Boullion Action, such obligations
have been satisfied, exhausted, and extinguished [redacted].

Compl., § 64. Count I does not appear to allege claims against Neyrey; however, in an abundance of
caution, Neyrey requests a more definite statement pursuant to Federal Rule of Civil Procedure 12(e) if
Liberty Mutual intends that Count I apply to Neyrey.

5
Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a party to move for dismissal
of a complaint for failure to state a claim upon which relief can be granted. See FED. R. Civ. P.
12(b)(6). Under Rule 12(b)(6), all factual allegations contained in Plaintiff's Complaint are
assumed to be true. See Beil Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Jenkins v.
McKeithen, 395 U.S. 411, 421 (1969).

But “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
USS. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570); see also Ramming v. United States, 281
F. 3d 158, 161 (Sth Cir. 2001). And “threadbare recitals of the elements of a cause of action,
supported by mere conclusory statement, will not suffice.” Jgbal, 556 U.S. at 678. Further,
“[a]lthough for the purposes of a motion to dismiss a court must take all of the factual allegations
in the complaint as true, it is ‘not bound to accept as true a legal conclusion couched as a factual
allegation.’” Jd. Indeed, although under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a
pleading must contain a “short and plain statement of the claim showing that the pleader is entitled
to relief,” id. at 678—79 (citing FED. R. CIv. P. 8), in deciding whether dismissal is warranted,
courts cannot accept conclusory allegations in the complaint as true, see Kaiser Aluminum &
Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (Sth Cir. 1999). So this Court
must first identify allegations that are conclusory and thus not entitled to the assumption of truth;
in other words, legal conclusions must be supported by factual allegations. See Igbal, 556 U.S. at
678-79. Assuming the truthfulness of the well-pleaded factual allegations, this Court must then
determine “whether they plausibly give rise to an entitlement of relief.” Id. at 679.

“If the interpretation of a contract is at issue, a court is not constrained to accept the

allegations of the complaint in respect of the construction of the Agreement, although all
contractual ambiguities must be resolved in the plaintiff's favor.” Fast Capital Mktg., LLC v. Fast
Capital LLC, No. N-08-2142, 2008 WL 5381309, at *4 (S.D. Tex. Dec. 24, 2008) (internal
quotations and citation omitted). “In the absence of ambiguity, contract interpretation is an issue
of law for the court, and may be decided on a motion to dismiss.” P.J. Maffei Bldg. Wrecking
Corp. v. United States, 732 F.2d 913, 916 (Fed. Cir. 1984).

B. Motions Filed Pursuant to Rule 12(b)(1)

“The party asserting jurisdiction must carry the burden of proof for a Rule 12(b)(1) motion
to dismiss, which is the proper method with which to bring a motion to dismiss for lack of
standing.” Harrison v. Safeco Ins. Co. of Am., No. 06-4664, 2007 WL 1244268, at *3 (E.D. La.
Jan. 26, 2007) (citing Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). The standard
of review under Rule 12(b)(1) is the same as for a motion to dismiss under Rule 12(b)(6). Jd.

Il. The Plain Text of the Trust Agreement Prohibits Any Liability on the Part of the
Trustee to Liberty Mutual; Therefore, the Claims Against Neyrey Must Be

Dismissed Pursuant to Rule 12(b)(6)

The Trust Agreement

“When a contract contains clear and unequivocal provisions, those provisions shall be
construed to their usual and ordinary meaning.” Jd. (citing Dickenson v. Nevada, 877 P.2d 1059,
1061 (Nev. 1994)).

As described above and in the Complaint, Reilly-Benton and Liberty Mutual Eze
Importantly, the Trust Agreement expressly limits the liability of the Trustee. Specifically,

Bean pipes ee nd Liberty Mutual’s allegations do not fit into any of

the exceptions Ed Liberty Mutual has not sued Neyrey in his individual capacity and

has not alleged (nor has any basis to allege) any willful misconduct on the part of Neyrey. Indeed,
throughout the Trustee’s administration of the Trust, he provided quarterly complied financial
statements detailing the claims and amounts paid on behalf of those claims, as well as annual
audited financial statements of the Trust to Liberty Mutual. See Neyrey Aff., § 8. Therefore,
Liberty Mutual has been well aware of the Trustee’s fulfillment of his fiduciary duties owed

pursuant to the Trust Agreement.

Bu

>

Liberty Mutual can state no cause of action against the Trustee for failing to discharge that duty,

as the Trustee owes no such duty of loyalty to Liberty Mutual.
Liberty Mutual has not and cannot state a claim against Neyrey, as Trustee of the Trust,

because Neyrey cannot be held liable to Liberty Mutual PO

therefore, all claims alleged by Liberty Mutual against Neyrey in his

capacity as Trustee of the Trust, must be dismissed with prejudice.

Po Thus, Liberty Mutual can state no claim against

the Trustee for reimbursement of its purported defense costs already incurred and its defense costs
going forward.°
HiIl. Liberty Mutual Has No Standing to Assert a Claim for Breach of Contract Against
the Trustee or Demand Reimbursement of Defense and Monitoring Costs from
the Trust; Therefore, Counts 2 and 3 of the Complaint Must Be Dismissed
Pursuant to Rule 12(b)(1).
Through Counts 2 and 3, Liberty Mutual asks this Court to find that Neyrey, in his capacity

as Trustee of the Trust, breached the Trust Agreement by declining to remit Trust Funds to

 

5 Liberty Mutual requests in Count 3 not only that the Trustee reimburse it for defense costs in

defending the Direct Action Plaintiffs’ cases, it also asks this Court find that the Trustee “is obligated .. .

At this time, the Trust Funds to pay

 
reimburse Liberty Mutual for costs and legal fees incurred in defending and monitoring the
lawsuits filed against it in Orleans Parish District Court by the Direct Action Plaintiffs, and asks

this Court to order Neyrey to pay those costs and legal fees using Trust Funds. See Compl. fj 65—

Po CT TT ee a | here Sus!
mT mere Mi PS IRE AR I
ee eae therefore, the claims against Neyrey must be dismissed pursuant

to Federal Rule of Civil Procedure 12(b)(1).

A. The Trustee Administers the Trust as an Independent Fiduciary

Ny

—_
So
| portanty.

B. Liberty Mutual Has No Standing to Petition This Court Regarding Any Aspect of
the Affairs of the Trust

Not only does the Trustee operate and administer the Trust

Q
O°
=.
°
=}
oN
Nn
\O
Co
°
+
=
a
oO

S
Nevada Revised Statutes states that only a “beneficiary may petition the court having jurisdiction

over the accountings .. . for an order requiring the trustee to perform the duties imposed upon the

trustee by this chapter.” NEV. REV. STAT. ANN. § 165.190.

Moreover, under the Trust Agreement,
Therefore,

denies Liberty Mutual standing to assert a breach of contract against Neyrey in his sole capacity
as Trustee of the Trust or demand that its defense and monitoring costs or any future judgment or
settlement be reimbursed by the Trust. For those reasons, the Trustee respectfully asks this Court
to dismiss with prejudice Counts 2 and 3 of the Complaint alleged against the Trustee.
WHEREFORE, Kevin M. Neyrey, solely in his capacity as Trustee of the Reilly-Benton

Asbestos Bodily Injury Claim Trust, respectfully requests this Court (i) dismiss with prejudice the
claims alleged against him in the Plaintiff's Complaint for failure to state a claim under Federal
Rules of Civil Procedure 12(b)(6) and/or 12(b)(1), and (ii) grant any further relief as may be
appropriate.

Respectfully submitted,

/s/ Ashley Belleau
ASHLEY BELLEAU (T.A., LA #14077)
LUGENBUHL, WHEATON, PECK, 601 Poydras Street, Suite 2775
RANKIN & HUBBARD New Orleans, LA 70130

Telephone: (504) 568-1990
Facsimile: (504) 310-9195

E-mail: abelleau@lawla.com

Counsel for Kevin M. Neyrey, Trustee of the
Reilly-Benton Asbestos Bodily Injury Claim Trust

12
CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing Public Unredacted version has
been served upon all counsel of record through the CM/ECF system on the 20" Day of August,

2019.

/s/ Ashley Belleau
Ashley L. Belleau

13
